Name: 2011/532/EU: Decision of the Representatives of the Governments of the Member States of 8Ã September 2011 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2011-09-10

 10.9.2011 EN Official Journal of the European Union L 234/42 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 September 2011 appointing a judge to the Court of Justice (2011/532/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Whereas: (1) Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union and following the resignation of Ms Pernilla LINDH, a judge should be appointed to the Court of Justice for the remainder of Ms Pernilla LINDHs term of office, which runs until 6 October 2012. (2) Mr Carl Gustav FERNLUND has been proposed for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on Mr Carl Gustav FERNLUNDs suitability to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Carl Gustav FERNLUND is hereby appointed Judge to the Court of Justice for the period from 6 October 2011 to 6 October 2012. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 September 2011. The President J. TOMBIÃ SKI